Citation Nr: 1331670	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  09-18 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for right ear hearing loss. 

2.  Entitlement to a compensable rating for malaria. 

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus. 

4.  Entitlement to service connection for cardiac arrhythmias, claimed as secondary to hypertension. 

5.  Entitlement to service connection for hypertension, claimed as secondary to service-connected coronary artery disease and/or as due to herbicide exposure. 

6.  Entitlement to service connection for renal insufficiency, claimed as secondary to hypertension and/or service-connected coronary artery disease.

7.  Entitlement to service connection for a skin disorder of the legs, to include pyoderma gangrenosum or porphyria cutanea tarda of the legs, claimed as due to herbicide exposure. 

8.  Entitlement to service connection for a skin disorder of the hands, claimed as due to herbicide exposure. 

9.  Entitlement to service connection for seizures, claimed as secondary to hypertension and/or service-connected coronary artery disease and/or as due to herbicide exposure.

10.  Entitlement to service connection for an allergic reaction to medication, claimed as secondary to seizures. 

11.  Entitlement to service connection for headaches, claimed as secondary to hypertension and/or service-connected coronary artery disease and/or as due to herbicide exposure. 

12.  Entitlement to service connection for residuals of a stroke, claimed as secondary to hypertension and/or service-connected coronary artery disease and/or as due to herbicide exposure. 

13. Entitlement to service connection for impotence, claimed as infertility, claimed as secondary to hypertension and/or service-connected coronary artery disease and/or as due to herbicide exposure.  

14.  Entitlement to service connection for an acquired psychiatric disorder, to include claustrophobia and posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities, to include right ear hearing loss and/or tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington. 

The Board observes that the RO addressed the Veteran's claims of entitlement to service connection for claustrophobia and PTSD separately.  However, the United States Court of Appeals for Veterans Claims (Court) found that the scope of a claimant's claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized such issues to include consideration of all currently diagnosed an acquired psychiatric disorders, to include claustrophobia and PTSD.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Pursuant to Rice, the agency of original jurisdiction (AOJ) considered whether a TDIU claim was raised with respect to the increased rating claims on appeal (malaria, tinnitus, and right ear hearing loss) in the August 2012 supplemental statement of the case.  At such time, the Veteran was advised that, because he filed a formal claim for TDIU (which was based solely on his service-connected coronary artery disease), a separate decision would be issued on such matter.  Therefore, as a TDIU was not raised by either the Veteran or the record with respect to the issue decided herein (right ear hearing loss, as he has withdrawn his increased rating claims pertaining to malaria and tinnitus), the issue of TDIU is not properly before the Board.  Rather, as will be discussed below, such matter is referred to the AOJ for appropriate action.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals additional VA treatment records dated through August 2012, which were considered by the AOJ in the August 2012 supplemental statement of the case.

The Board further observes that the Veteran submitted additional evidence in December 2012 with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consideration such newly received evidence.

In December 2012 and August 2013, the Veteran and his representative, respectively, raised the issue of entitlement to a rating in excess of 60 percent for coronary artery disease.  Additionally, in October 2011 and August 2013, the Veteran and his representative, respectively, raised the issue of entitlement to a TDIU.  These issues have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for hypertension, renal insufficiency, a skin disorder of the legs, a skin disorder of the hands, seizures, an allergic reaction to medication, headaches, residuals of a stroke, impotence/infertility, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  In a statement received in December 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the claims for increased ratings for malaria and tinnitus, and service connection for cardiac arrhythmias.   

2.  For the entire appeal period, the Veteran's nonservice-connected left ear is assigned Level I hearing, and he has no worse than Level I hearing in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran with respect to the issue of entitlement to a compensable rating for malaria have been met.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal by the Veteran with respect to the issue of entitlement to a an initial rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of a substantive appeal by the Veteran with respect to the issue of entitlement to service connection for cardiac arrhythmias have been met.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 20.202, 20.204 (2013).

4.  For the entire appeal period, the criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VII (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, the Veteran indicated in a statement received in December 2012 that he wished to withdraw his appeal with respect to his claims for increased ratings for malaria and tinnitus, and service connection for cardiac arrhythmias.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to such issues and they are dismissed.

II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Pertinent to the issue adjudicated herein, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his right ear hearing loss from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his right ear hearing loss was granted and an initial rating was assigned in the January 2009 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment and personnel records, as well as VA treatment records and Social Security Administration (SSA) disability records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded VA contract examinations in August 2008 and May 2011 to evaluate his right ear hearing loss.  Neither the Veteran nor his representative has alleged that the examinations are inadequate.  Moreover, the Board finds such examinations are adequate to evaluate the Veteran's service-connected right ear hearing loss as they include an interview with the Veteran, an accurate summary of the history, complete audiometric testing, and an ontological examination that addressed the relevant rating criteria.  The Veteran's representative contended that the May 2011 examination was too old to adequately evaluate the Veteran's current level of disability.  However, neither the Veteran nor the representative offered evidence that the disability had become more severe since 2011.  Accordingly, the Board finds that additional examination is not required.  See Palczewski v. Nicholson, 21 Vet.App. 174, 181 (2007) (mere passage of time not a basis for requiring of new examination); VAOPGCPREC 11-95 (1995), 60 Fed.Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).  As there is no evidence that the level of the disability has worsened, the examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board finds that the VA examiners addressed the functional effects resulting from the Veteran's right ear hearing loss.  Specifically, in August 2008 and May 2011, the examiners noted that the Veteran had difficulty understanding conversations in all situations.  Additionally, in May 2011, the examiner noted that the Veteran also had anxiety due to the inability to hear well combined with tinnitus.  Therefore, the Board finds that the VA examinations of record fully describe the functional effects caused by the Veteran's right ear hearing loss disability in accordance with Martinak, supra.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

III.  Initial Rating Claim

The Veteran served as a U.S. Marine Corps field ratio operator and rifleman with combat service in the Republic of Vietnam from February 1968 to March 1969.  He contended in a January 2009 notice of disagreement and in reports to VA outpatient clinicians and VA examiners that his right ear hearing loss causes difficulty hearing conversation that results in anxiety and discomfort and is more severe than is contemplated by the current noncompensable rating.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometric tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

When impaired hearing is service-connected in only one ear, the non-service-connected ear will be assigned a Roman numeral designation of I unless the service-connected ear is compensable to a degree of 10 percent or more and hearing in the other ear meets the VA criteria for disability.  38 C.F.R. §§ 3.383, 4.85(f).  

Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test and a puretone audiometric test.  38 C.F.R. § 4.85.  Audiologists must describe the effects on occupational functioning and daily activities so that it can be determined if an extra-schedular evaluation may be assigned.  Unlike the rating schedule for hearing loss, the extra-schedular provisions do not rely exclusively on objective test results to determine if referral is warranted.  Martinak, supra. 

VA outpatient treatment records showed that the Veteran was evaluated for hearing aids in April 2008.  He reported difficulty hearing in the right ear.  A puretone audiometric test was performed but speech discrimination testing was reported only qualitatively.  Therefore, the results from such testing may not be used for rating purposes.  38 C.F.R. § 4.85(a) (an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech test (Maryland CNC) and a puretone audiometry test).  

The results of the two VA audiometric examinations are noted below.  The Board notes that the Veteran is only service-connected for right ear hearing loss.  Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  In this regard, the Board notes that, during the course of the appeal, the left ear met VA's definition for hearing loss pursuant to 38 C.F.R. 
§ 3.385; however, at no time does the Veteran's service-connected right ear hearing loss meet the criteria for a rating of 10 percent or more.  As such, for the entire appeal period, the Veteran's nonservice-connected left ear is assigned Level I hearing.  

Examination 
 Date
Source
Ear
Puretone Threshold
Average (Decibels)
Speech Discrimination
(Percent)
Table VI
Result 
Table VII
Result
8/2008
VA
R
L
41
13
100
100
I
I
zero
5/2011
VA
R
L
56
28
92
94
I
I
zero

The Board notes that the examinations did not demonstrate an exceptional pattern of hearing loss.  Specifically, the audiometric evidence of record does not show that the Veteran's right ear hearing loss fits the requirements of an unusual pattern of hearing impairment, as pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are not 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  Therefore, 38 C.F.R. § 4.86 is not for application in this case.  Additionally, on each examination, the audiologist noted the Veteran's history of noise exposure during and after service and his current symptoms and functional limitations.  Organic ear examinations were normal.  The audiologist noted that the Veteran's limitation was understanding speech.  

Based on the foregoing, the Board concludes that a compensable rating for right ear hearing loss is not warranted at any time during the period covered by this appeal.  

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Veteran, while competent to report symptoms such as difficulty understanding conversation in all situations, is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  In this regard, the Board notes that the Veteran reported that he earned the degree of Doctor of Naprapathy, a field associated with the treatment of diseases of the connective tissue and treatment with manipulation and nutritional counseling.  However, such specialty does not pertain to the evaluation of hearing loss and, therefore, his statements regarding the severity of such, to include whether such meets the criteria for a compensable rating, are not entitled to probative weight.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).   

Despite the foregoing, the Board acknowledges the Veteran's reports of the difficulty he has understanding conversation in all situations.  His medical training is not associated with otology or audiometry, and therefore his statements and reports to clinicians warrant probative weight no greater than that of a lay person.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable evaluation are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right ear hearing loss; however, the Board finds that his symptomatology has been gradually degrading but not to the degree warranting a compensable rating throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right ear hearing loss with the established criteria found in the rating schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of hearing loss, to include difficulty understanding conversation in all situations.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

To the extent that the May 2011 VA examiner noted that the Veteran also had anxiety due to the inability to hear well combined with tinnitus, the issue of entitlement to service connection for an acquired psychiatric disorder, which includes consideration of anxiety, has been remanded to the AOJ for further development, to include consideration of whether the Veteran's right ear hearing loss and tinnitus cause or aggravate any such acquired psychiatric disorder.  

Consequently, the Board finds that the Veteran's right ear hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his right ear hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence reflects that the Veteran is not employed.  However, the Veteran has reported to VA and to SSA that he is unable to work because of serious renal, cardiovascular, neurologic, and psychologic disorders as well as a left leg amputation above the knee.  He has not contended, and the record does not show, that he is precluded from gainful employment as a result of his right ear hearing loss.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for right ear hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

The appeal with respect to the issue of entitlement to a compensable rating for malaria is dismissed. 

The appeal with respect to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed. 

The appeal with respect to the issue of entitlement to service connection for cardiac arrhythmias is dismissed.  

An initial compensable rating for right ear hearing loss is denied. 

REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board observes that the Veteran has advanced numerous theories of entitlement with respect to his service connection claims.  In this regard, he alleges that his hypertension, skin disorder of the legs, skin disorder of the hands, seizures, headaches, stroke, and impotence/infertility are the result of his in-service exposure to herbicides.  In this regard, the Board acknowledges that the Veteran served in the Republic of Vietnam from February 1968 to March 1969 and, therefore, he is presumed to have been exposed to herbicides coincident with such service.  He further contends that his hypertension, renal insufficiency, seizures, headaches, residuals of a stroke, and impotence/infertility are caused or aggravated by his service-connected coronary artery disease.

Regarding the Veteran's claim for service connection for a skin disorder of the legs, the Board observes that, while his May 1967 enlistment examination revealed no abnormalities of the skin or lower extremities, in an associated report of medical history, he reported a prior history of treatment for a severe skin disease.  The examining physician noted that he had a rash on his legs for one year.  An accompanying note from the Veteran's private physician, Dr. D.N. reflects that the Veteran was treated in March 1966 for dermatitis of both legs.  It was noted that such condition responded to treatment and the Veteran was free from any dermatological condition at present.  In-service records reflect treatment for cellulitis of the left foot in May 1967.  The Veteran's March 1969 separation examination revealed no abnormalities of the skin or lower extremities.

Furthermore, while not yet service-connected, the Veteran claims that his renal insufficiency, seizures, headaches, residuals of a stroke, and impotence/infertility, are caused or aggravated by his hypertension.  Additionally, he alleges that his allergic reaction to medication is caused or aggravated by his seizures.  Finally, the Veteran contends that he has an acquired psychiatric disorder as a result of stressful instances during his military service, and/or as secondary to his service-connected disabilities, to include his right ear hearing loss and tinnitus.  In this regard, a September 2008 neuropsychiatric evaluation diagnosed several cognitive, personality, adjustment, mood, behavioral disorders associated with the Veteran's general health condition.  Additionally, the May 2011 VA audiological examiner noted that the Veteran also had anxiety due to the inability to hear well combined with tinnitus.

As an initial matter, it does not appear that the Veteran has been provided with complete VCAA notice regarding his secondary theories of entitlement.  Therefore, such should be accomplished on remand. 

The Board further finds that a remand is necessary in order to afford the Veteran VA examinations so as to determine the current nature and etiology of his claimed disorders.  In this regard, as the Veteran's exposure to herbicides has been acknowledged and he has current diagnoses of his alleged disorders, or persistent or recurrent symptoms of such disorders, an opinion regarding whether such exposure resulted in such disorders is necessary to decide the claims.  Likewise, service connection for coronary artery disease has been recently established and, therefore, opinions regarding the potential relationship between such disability and his claimed disorders is necessary to decide the claims.  

In this regard, the Board observes that record reflects diagnoses and treatment for hypertension, renal insufficiency, pyoderma gangrenosum or porphyria tarda of the legs, a cerebrovascular accident (stroke) in 2005 with slight right facial drop, a seizure in 2008 with an allergic reaction to medication prescribed for such seizure disorder (Dilantin), and headaches.  Regarding the Veteran's claimed skin disorder of the hands, while there is no current diagnosis of such at present time, as a lay person, he is competent to identify a skin rash, which he reported at an August 2008 VA examination as being present since 1968 and involved itching and crusting.  Furthermore, the record reflects the removal of a neuroma from the right arm in 2007.  Moreover, while the record does not show a diagnosis of infertility, it does reflect a diagnosis of Peyronie's disease in 2008.  Additionally, records dated in 2002, show impotence, which may be the result of high doses of Metroprolol that the Veteran took for his hypertension.

Furthermore, as relevant to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that he underwent a VA neuropsychiatric examination in September 2008.  A VA psychologist concluded that the Veteran did not have PTSD or a psychotic process but diagnosed several cognitive, personality, adjustment, mood, behavioral disorders associated with the Veteran's general health condition.  In a May 2009 statement, the Veteran reported experiencing many behavioral and cognitive symptoms including claustrophobia that he associated with traumatic experiences with rodents and insects while in Vietnam.  In July 2012 following the amputation of his left leg above the knee, the Veteran underwent a psychological evaluation of his reaction to his illnesses, the surgery, and rehabilitation. The examiner noted a history of anxiety symptoms.  However, in the evaluation, the Veteran denied any history of prior mental health treatment and denied any current symptoms of anxiety, excess worry, panic, or PTSD. Additionally, the May 2011 VA audiological examiner noted that the Veteran also had anxiety due to the inability to hear well combined with tinnitus.

Therefore, the Board finds that a remand is necessary in order to afford the Veteran VA examinations so as to determine the current nature and etiology of his claimed disorders. 

The Board further finds that a remand is necessary in order to obtain outstanding private treatment records.  In this regard, VA treatment records reflect that the Veteran received treatment in 2008 at Valley Medical Center for his seizures.  Likewise, he has reported that he currently receives dialysis at DaVita Dialysis.  Therefore, on remand, the Veteran should be requested to identify any VA or non-VA healthcare provider, to include Valley Medical Center and DaVita Dialysis, who have treated him for his claimed disorders.  Thereafter, all identified records should be obtained for consideration in his appeal. 


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice with respect to the secondary aspects of his service connection claims.

2.  Request that the Veteran identify any VA or non-VA healthcare provider, to include Valley Medical Center and DaVita Dialysis, who have treated him for his claimed disorders, to include hypertension, renal insufficiency, a skin disorder of the legs, a skin disorder of the hands, seizures, allergic reaction to medication, headaches, residuals of a stroke, impotence/infertility, and an acquired psychiatric disorder.  All reasonable attempts should be made to obtain any identified records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, afforded the Veteran an appropriate VA examination(s) to determine the current nature and etiology of his hypertension, renal insufficiency, residuals of stroke (if any), a skin disorder of the legs, a skin disorder of the hands, seizures, allergic reaction to medication, headaches, and impotence/infertility.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Thereafter, the examiner should address the following inquiries: 

(A)  Identify all current diagnoses of hypertension, renal insufficiency, residuals of a stroke, a skin disorder of the legs, a skin disorder of the hands, seizures, allergic reaction to medication, headaches, and impotence/infertility.  In doing so, the examiner should specifically consider whether the Veteran has slight right facial drop as a result of a stroke.

(B)  For all current diagnoses of a skin disorder of the legs, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder(s) pre-existed service.  In addressing such inquiry, the examiner should consider the Veteran's service treatment records reflecting prior treatment for dermatitis in March 1966, which had resolved by the time he entered service in May 1967.

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including the Veteran's May 1967 treatment for cellulitis of the left foot and/or his in-service exposure to herbicides.  

(C)  For all currently diagnosed disorders of hypertension, renal insufficiency, residuals of a stroke, a skin disorder of the hands, seizures, allergic reaction to medication, headaches, and impotence/infertility, the examiner should offer an opinion as to whether it is at least as likely as not that such are related to his military service, to include his in-service herbicide exposure.

(D)  For all currently diagnosed disorders of hypertension, renal insufficiency, residuals of a stroke, seizures, headaches, and impotence/infertility, the examiner should offer an opinion as to whether it is at least as likely as not that such are caused OR aggravated by his service-connected coronary artery disease.  If the examiner determines that a there has been aggravation as a result of coronary artery disease, the examiner should report the baseline level of severity of the disorder(s) prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

The rationale for any opinion offered should be provided.

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

(B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  In this regard, the examiner is advised that any stressor related to the Veteran's fear of hostile military activity during his service in Vietnam is considered verified.  While incapable of independent verification, the examiner should also indicate whether his alleged fear of rodents and insects while serving in Vietnam would satisfy the DSM-IV's criteria of a traumatic event.

(C)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include his fear of hostile military activity during his service in Vietnam and/or his alleged fear of rodents.

(D)  For all currently diagnosed acquired psychiatric disorders, the examiner should offer an opinion as to whether it is at least as likely as not that such are caused OR aggravated by his service-connected disabilities (which include malaria, right ear hearing loss, tinnitus, and coronary artery disease).  If the examiner determines that a there has been aggravation as a result of the service-connected disabilities, the examiner should report the baseline level of severity of the acquired psychiatric disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

The rationale for any opinion offered should be provided.  In offering such opinions, the examiner should consider the September 2008 neuropsychiatric evaluation that diagnosed several cognitive, personality, adjustment, mood, behavioral disorders associated with the Veteran's general health condition as well as the May 2011 VA audiological examination wherein the examiner noted that the Veteran had anxiety due to the inability to hear well combined with tinnitus.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the August 2012 supplemental statement of the case.  If any claims remain denied, issue the Veteran and his representative a supplemental statement of the case with an appropriate opportunity for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




Department of Veterans Affairs


